Citation Nr: 9902755	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-08 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel



INTRODUCTION

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a determination by the Manila, Philippines, VA 
Regional Office (RO), which found that the appellants 
husband had no recognized military service with the Armed 
Forces of the United States.


FINDING OF FACT

The Department of the Army has certified that the appellants 
husband had no recognized service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces 
and he was not entitled to VA compensation or service 
retirement pay.


CONCLUSION OF LAW

The criterion of veteran for purposes of entitlement to 
VA death pension benefits has not been met.  38 U.S.C.A. §§ 
101(2), 107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.1(d), 
3.8, 3.9, 3.203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a).  
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension or burial benefits.  38 C.F.R. § 3.8(c) and (d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet.App. 21 (1991); Grottveit v. Brown, 5 Vet.App. 91 (1993).  
For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (1998).

In order for a surviving spouse of a veteran to be entitled 
to death pension, it is required, in part, that the veteran 
shall have served for 90 days or more during wartime or, if 
less than 90 days, was separated for a service-connected 
disability or at the time of death was receiving or entitled 
to receive compensation or retirement pay for a service-
connected disability based on wartime service.  38 U.S.C.A. 
§ 1521, 1541 (West 1991).  

The appellant contends that her husband, [redacted]
had guerrilla service during World War II.  As proof of 
service she has submitted testimony before a hearing officer, 
a record of discharge from the Philippine Army, a 
certification of service from the Station Commander of the 
Municipality of Caramoran, an identification card, a written 
account by Mr. [redacted] and a newspaper article of his units 
participation in the rescue of two American military 
personnel, one of whom was believed to be Ronald Reagan, 
letters written by an American citizen regarding the 
incident, a Philippine Treasury back pay form and a 
Philippines Veterans Affairs Office pension application.  
Other evidence includes medical records which indicate 
bronchogenic cancer as the cause of Mr. [redacted]s death.

The United States Court of Veterans Appeals (Court) has held 
that the "VA is prohibited from finding, on any basis other 
than a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In 
addition, the Board notes that "service department findings 
are binding on the VA for purposes of establishing service in 
the U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 4 
Vet. App. 115, 120 (1993).

The United States Army Reserve Personnel Center certified in 
June 1997 that Mr. [redacted] had no service as a member of the 
Philippine Commonwealth Army including the recognized 
guerillas in the service of the United States Armed Forces.  
He was not in receipt of VA compensation or military 
retirement pay at the time of his death.  

The appellant has since submitted no U.S. service documents 
in support of her claim, or any further information different 
from that previously submitted to ARPERCEN, which would 
warrant a request for recertification.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).  Accordingly, the VA has 
fulfilled its duty under 38 C.F.R. § 3.203(c).

On the basis of the evidence of record, there is no 
demonstration of qualifying military service in this case.  
Inasmuch as the United States service department's 
verification of the appellants service is binding on the VA, 
the Board concludes that the late husband of appellant is not 
considered a veteran for purposes of entitlement to VA 
benefits and has not attained status as a claimant.  The 
veteran was not in receipt of retirement pay or receiving VA 
compensation at the time of his death.  Therefore, the 
appellant's claim for entitlement to VA death pension 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).



ORDER

The appeal for basic eligibility for VA death pension 
benefits is denied.






		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
